November 23, 2015 

Jeffrey J. Grant

196 Buchanan Drive

Sausalito, CA 94965

Dear Jeff:

Re:  Retention Bonus and Incentive Award

This Award Letter (this “Award Letter”) sets forth certain terms and conditions
of your eligibility to receive a retention bonus and additional benefits (an
“Award”) from Bankrate, Inc., a Delaware corporation (“Parent”), with respect to
a possible sale of Parent’s insurance segment, referred to as
insuranceQuotes (the “Company”).  Payment of all bonuses and benefits is subject
to the terms and conditions set forth in this Award Letter.  Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Appendix
to this Award Letter.

1.Eligibility

You shall be eligible to receive the retention bonus and other benefits
described in this Award Letter if and only if you satisfy each of the following
conditions until the closing date of the Sale (“Closing Date”):  (1)
satisfactory performance of your current job duties: (2) diligent and good faith
efforts to effectuate a Sale as reasonably requested by Parent or the Company
and as applicable to your position with the Company; (3)  continued employment
with the Parent or Company through and including the Closing Date, except as
provided below; (4) not interfering in the Sale process (e.g., making any
unauthorized public statements or conducting any direct conversations or
engagement with third parties regarding a potential Sale of the Company without
the participation or written consent of Authorized Representative of Parent) and
(5) compliance with all terms and conditions of this Award Letter.  In addition,
you must execute and not revoke (in a form satisfactory to Parent) a payoff
letter and general release of any and all past and present claims (whether or
not such claims relate to this Award) that you may have against Parent and its
affiliates and their respective officers, directors, employees and agents, which
form of release is attached as an exhibit hereto.  Your failure to satisfy any
of the foregoing conditions, as determined by the Committee, will result in your
immediate forfeiture of all rights under this Award Letter.    

2.Retention Bonus

You are eligible receive an aggregate retention bonus of $1,225,000.  Parent
shall pay you fifty-percent of the aggregate retention bonus on the six-month
anniversary of the Closing Date, and the remaining fifty-percent of the
aggregate retention bonus on the one-year anniversary of the Closing Date, (each
a “Payment Date”), but only if you have been continuously employed by the
Company, All Web Leads, Inc., a Delaware corporation (“Buyer”) or any of their
respective affiliates from the Closing Date to the applicable Payment
Date.  Notwithstanding the immediately preceding sentence, Parent will pay you
the aggregate retention bonus if (1) the Company, Buyer or their respective
affiliates terminate your employment without Cause before, on or after the
Closing Date (or Parent so terminates your employment on or prior to the Closing
Date) and before the applicable Payment Date(s),  (2)  you terminate your
employment with the Company, Buyer or their respective affiliates for Good
Reason after the Closing Date and before the applicable Payment Date(s) or (3)  



--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 

you do not receive a Qualifying Offer on or prior to the Closing Date (in which
case your employment will terminate on the Closing Date, except as provided for
a Transition Period below).  In the event of (1), (2) or (3) above, payment of
the aggregate retention bonus shall,  subject to Section 5(h) hereof, be made as
soon as practicable but not later than 30 days after your termination of
employment.  If (x)  you receive a Qualifying Offer and decline it, or (y)  your
employment with the Company, Buyer or their respective affiliates is
subsequently terminated before a Payment Date for any reason other than a
 termination by the Company, Buyer or their respective affiliates without Cause
or by you for Good Reason, you shall not receive any payments that would
otherwise have been made.  

Provided, in the event that you do not receive a Qualifying Offer from Buyer on
or before the Closing Date, Parent, at its election in its sole discretion, may
continue your employment with Parent, for a period of 100 days (or such lesser
period determined by Parent) following the Closing Date (“Transition Period”),
for the purpose of providing transition assistance to Buyer, for which, during
such Transition Period you will be compensated at the same rate of base salary,
and payment at the conclusion thereof of a pro rata target level bonus at the
same rate as in effect on the date hereof together with a lump sum cash payment
equal to product of the grant value of your 2015 long-term incentive (LTI)
equity awards times the ratio of the number of days in the Transition Period
over 1096 and during such period continued eligibility for full-time executive
benefits (excluding bonuses and equity-based compensation).  If you terminate
your employment during such Transition Period for any reason (other than your
death) your retention bonus shall be forfeited and you shall not receive the pro
rata target level bonus or lump sum LTI payment.  Any termination of your
employment by Parent during such Transition Period (other than a termination for
Cause) or a termination occurring by virtue of the expiration of such Transition
Period shall (i) be a termination entitling you to severance benefits under
paragraph 3(e) below and (ii) entitle you to payment of your retention bonus
above.  It is a condition of your employment during such Transition Period that
you perform, in a reasonably satisfactory manner, all transition duties
reasonably requested by Parent or Buyer including transitioning your then
existing matters to your successor. 

3.Additional Benefits

(a)Extended Stock Option Exercise Period.  Notwithstanding anything to the
contrary contained in the Parent 2011 Equity Compensation Plan or your grant
agreement(s) thereunder, upon consummation of a Sale, with respect to your
outstanding options to acquire 85,000 shares of common stock of Parent granted
to you under the Parent 2011 Equity Compensation Plan, you may, as of the
Closing Date, exercise your vested stock options for a period of twelve months
after the Closing Date and otherwise in accordance with the Parent 2011 Equity
Compensation Plan and your grant agreement.

 

(b)Additional Restricted Stock Vesting.  Notwithstanding anything to the
contrary contained in the Parent 2011 Equity Compensation Plan or your grant
agreement(s) thereunder, upon consummation of a Sale, with respect to your
63,468 outstanding unvested restricted shares of Parent common stock granted to
you under the Parent 2011 Equity Compensation Plan, you shall be credited with,
as of the Closing Date,  the additional vesting for such restricted shares you
would have received under the Parent 2011 Equity Compensation Plan or



2

 

--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 

your grant agreement(s) thereunder if you had remained employed by Parent until
18 months following the Closing Date.    This paragraph exclusively determines
whether and how your 63,468 outstanding unvested restricted shares of Parent
common stock shall vest from and after the Closing Date notwithstanding any more
or less favorable provision(s) contained in your Employment Agreement, the
Parent 2011 Equity Compensation Plan or your grant agreement(s) thereunder.

 

(c)Performance Shares.  Notwithstanding anything to the contrary contained in
the Parent 2011 Equity Compensation Plan or your grant agreement(s) thereunder,
upon consummation of a Sale, (i) your outstanding performance shares
(76,276 shares at target) granted under the Parent 2011 Equity Compensation Plan
in February of 2014 shall as of the Closing Date become fully vested from a
service vesting standpoint and will earn the performance shares if and to the
extent the applicable performance factors are actually attained by Parent for
the measurement period ending December 31, 2015, and (ii) your outstanding
performance shares (74,650 shares at target) granted under Parent 2011 Equity
Compensation Plan in February of 2015 shall be forfeited as of the Closing Date.
   This paragraph exclusively determines if and, if so, how your outstanding
performance shares  (76,276 shares at target) granted under the Parent 2011
Equity Compensation Plan in February of 2014 and your our outstanding
performance shares (74,650 shares at target) granted under Parent 2011 Equity
Compensation Plan in February of 2015 shall vest and be earned from and after
the Closing Date notwithstanding any more or less favorable provision(s)
contained in your Employment Agreement, the Parent 2011 Equity Compensation Plan
or your grant agreement(s) thereunder.

(d)Management Incentive Plan.  Notwithstanding anything to the contrary
contained in the Parent 2015 Management Incentive Plan (Insurance) (“2015 MIP”)
or your award thereunder, if the Closing Date occurs on or before December 31,
2015, Parent shall pay to you your earned and accrued pro-rata bonus payable
under the 2015 MIP, if any, as determined in good faith by the Committee by (1)
pro rating each 2015 MIP measurement metric for the number of full calendar
months in the plan year that have been completed prior to the Closing Date plus,
if the Closing Date occurs after December 10, the full calendar month in which
the Closing Date occurs to determine the achievement level, and (2) pro rating
the dollar amount earned at that achievement level by the number of full
calendar months in the 2015 MIP year that have been completed prior to the
Closing Date plus, if the Closing Date occurs after December 10, the full
calendar month in which the Closing Date occurs (pro rating at 12 of 12 for a
Closing Date occurring after December 10, 2015).  Payment of such 2015 MIP
amounts will be done at the same time as such payments are made to other
similarly situated executives but in no event later than March 15, 2016.  In
addition, if the Closing Date occurs on or after January 1, 2016,
notwithstanding anything to the contrary contained in the Parent 2016 Management
Incentive Plan (Insurance) (“2016 MIP”) or your award thereunder, Parent shall
pay to you your earned and accrued pro-rata bonus payable under the 2016 MIP, if
any, as determined in good faith by the Committee by (1) pro rating each 2016
MIP measurement metric for the number of full calendar months in the plan year
that have been completed prior to the Closing Date to determine the achievement
level, and (2) pro rating the dollar amount earned at that achievement level by
the number of full calendar months in the 2016 MIP year that have been completed
prior to the Closing Date.  Payment of such 2016 MIP amounts will be done as
promptly as practicable and no later than sixty (60) days following the Closing
Date.

 





3

 

--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 

(e)Severance Benefits.  Notwithstanding anything to the contrary contained in
your Employment Agreement or any other Parent severance plan or agreement
applicable to you, (i) upon consummation of a Sale, you shall not be entitled to
any severance benefits under your Employment Agreement or any such severance
plan or agreement, unless (A) you did not receive a Qualifying Offer on or prior
to the Closing Date and (B) you are otherwise eligible for benefits under the
Employment Agreement or any such severance plan or agreement (including as
provided above); and (ii) in no event will you receive any Management Incentive
Plan or other bonus payment under your Employment Agreement or any such
severance plan or agreement if you are entitled to receive a payment under
Section 3(d) hereunder.  For the avoidance of doubt, if you do not receive a
Qualifying Offer on or before the Closing Date, your employment will terminate
on the Closing Date (or thereafter pursuant to any Transition Period above) as a
termination by the Parent without Cause under Section 7(E) of the Employment
Agreement, and Parent shall pay you severance in accordance with Section 8(B) of
the Employment Agreement.  In addition to the payments due you under Section
8(B) of the Employment Agreement, if you do not receive a Qualifying Offer on or
before the Closing Date and your employment is terminated on the Closing Date
(or thereafter pursuant to any Transition Period above) as a termination by the
Parent without Cause under Section 7(E) of the Employment Agreement,  you also
will be entitled, until the earlier of your becoming eligible for group health
plan coverage from another employer and the 12-month anniversary of the
termination of your employment with Parent, (a) to a payment each month (payable
no later than the end of the month) equal to the monthly cost of continued
coverage for you and your spouse and dependents, under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) paid by you under the Parent’s group
health, dental, and vision plans pursuant to Section 4980B of the Code, less the
amount that you would be required to contribute for such health coverage if you
were an active employee of Parent; provided you are eligible for and timely
elect COBRA continuation coverage; and provided, further, that if such
continuation coverage payments, by reason of change in the applicable law, may,
in Parent’s reasonable view, result in tax or other penalties on Parent, this
clause (a) will terminate and the parties will, in good faith, negotiate for a
substitute provision that would not result in such tax or other penalties; and
(b) subject to compliance with applicable law and to the extent permitted by any
applicable plan document, participation in any executive health benefit plan
provided by the Parent to similarly situated executives of the Parent generally
to the same extent that you would be eligible under such plan if your employment
had not terminated.  You agree to provide the Company with prompt notice of your
becoming eligible for group health plan coverage from another employer.

 

4.Confidentiality

You acknowledge and agree that (a) the information contained in this Award
Letter is highly confidential and highly proprietary and is being submitted to
you solely for your confidential use with the express understanding that you
will not disclose this Award Letter or its contents to, or discuss the
information contained in this Award Letter with, any person, including any other
employee or service provider of Parent, Company or any of their respective
Affiliates, other than your tax or legal advisor to assist you with the matters
set forth herein, and on the condition that such advisors agree to hold such
information confidential on identical terms and conditions, (b) you will not
disclose any information about the existence, status or terms of a possible sale
of the Company or any evaluations, discussions or negotiations relating to the
same, and (c) you will not



4

 

--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 

provide any confidential information of Parent or the Company to any prospective
acquirer or any third party (including investors and financing sources) or other
person in connection with a possible sale of the Company without the express
prior written consent or approval of Parent. 

5.Miscellaneous Provisions

 

(a) Assignability.  Your right to any payment under this Award Letter shall not
be assigned, transferred, pledged or encumbered thereby, and any such purported
assignment, transfer, pledge or encumbrance shall be null and void.  Parent may
assign any or all of its obligations under this Award Letter (excluding the
additional benefits set forth in Section 3(a) through 3(c)) without your
consent.

(b) Applicable Law.  This Award Letter shall be governed by, and shall be
interpreted in accordance with, the laws of the State of Delaware without
reference to its principles of conflicts of law.

(c) Applicable Withholdings.  All payments required to be paid under his Award
Letter shall be subject to any required Federal, state, local and other
applicable withholdings or deductions as determined by Parent.  All amounts paid
hereunder shall be treated as compensation, and you agree to such treatment by
accepting a payment hereunder.

(d) No Contract of Employment.  Nothing contained in this Award Letter shall
confer upon you any right with respect to continued employment by Parent, the
Company,  or any of their respective affiliates, or to interfere in any way with
the right of Parent, the Company, or any of their respective affiliates at any
time to terminate your employment.

(e) Unfunded Obligation.  Payments pursuant to this Award Letter shall be made
from the general assets of Parent (or an affiliate), and to the extent you have
any right to payments hereunder, you shall be a general unsecured creditor of
Parent.  You shall not have any right, title, claim or interest in or with
respect to any specific assets of Parent or any of its affiliates in connection
with this Award Letter. 

(f) Severability.  In the event that any one or more of the provisions,
subdivisions, words, clauses, phrases or sentences contained this Award Letter,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, subdivision, word, clause, phrase or
sentence in every other respect and of the remaining provisions, subdivisions,
words, clauses, phrases or sentences hereof shall not in any way be impaired, it
being intended that all rights, powers and privileges of Parent and you shall be
enforceable to the fullest extent permitted by law.

(g) No Effect on Benefit Plans.  No amounts payable hereunder shall count in
computing any benefits payable under any other benefit plans adopted or
maintained by Parent, Company or their respective affiliates except as may be
expressly required by the terms of such plans.



5

 

--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 

(h) Section 409A.  To the extent (a) any payments or benefits to which you
become entitled under this Award Letter, or under any agreement or plan
referenced herein, in connection with your termination of employment with the
Parent, Company, Buyer or any of their respective affiliates constitute deferred
compensation subject to Section 409A of the Code and (b) you are at the time of
such termination of employment a “specified employee” under Section 409A of the
Code, then such payments and benefits shall not be made or commence until the
earliest of (i) the expiration of the six (6)-month period measured from the
date of your “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) from the Parent or Buyer;
or (ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral.  Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest).  Any termination of your
employment is intended to constitute a “separation from service” as such term is
defined in Treasury Regulation Section 1.409A-1.  It is intended that each
installment of the payments provided hereunder constitute separate “payments”
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  It is
further  intended that payments hereunder satisfy, to the greatest extent
possible, the exemption from the application of Code Section 409A (and any state
law of similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4)
(as a “short-term deferral”).  Notwithstanding the foregoing, you are solely
responsible for any and all tax consequences you may incur under Code Section
409A.

(i) Indemnification; D&O Insurance.  During your employment with Parent (and the
Company on and prior to the Closing Date), and upon and after any termination of
your employment, you will continue to be indemnified and held harmless to the
maximum extent permitted under Parent’s charter, by-laws and applicable law and
covered as an insured under directors and officers liability insurance of Parent
to the same extent as Parent insures other former officers of Parent.

(j) Amendment; Inconsistency.  This Award Letter may not be altered, modified,
or amended except by written instrument signed by the parties hereto. In the
event of any inconsistency between this Award Letter and any other plan, program
or agreement of the Company (or Parent) in which you are a participant or a
party, this Award Letter shall control.

(k) Counterparts.  This Award Letter may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 





6

 

--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 



If you have any questions regarding your Award, please contact Debbie Kemp. 
This Award Letter contains the formal terms and conditions of your eligibility
for the Award and accordingly should be retained in your files for future
reference. 

Very truly yours,



Kenneth S. Esterow

President and CEO

 

ACCEPTANCE OF TERMS:

 

I hereby accept and agree to the terms of this Award Letter. 

 

/s/ Jeffrey J. Grant        

Jeffrey J. Grant





7

 

--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 

APPENDIX

 

“Authorized Representative of Parent” means a senior member of the Corporate
Development department of Parent.

“Cause” has the meaning set forth in Section 7(C) of your Employment Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board of Directors of
Bankrate, Inc. or its duly authorized designee.

“Employment Agreement” means that Executive Employment Agreement by and between
you and Bankrate, Inc., a Delaware corporation, dated June 15, 2011, as amended.

“Good Reason” means the Company, Buyer or their respective affiliate after the
Closing Date (a) reduces your base salary or target bonus opportunity to a level
that is less than your base salary or target bonus opportunity provided by
Parent immediately prior to Closing, (b) reduces your other compensation or
benefits to a level that is not substantially comparable to the
other compensation and benefits provided by Buyer to its similarly situated
employees, (c) subject to your compliance with the last sentence of this
paragraph,  reduces your duties or responsibilities such that you are no longer
the chief operational decision maker for the Company’s business reporting to the
Chief Executive Officer of Buyer or (d) requires you to relocate your principal
residence greater than fifty (50) miles from the city in which your principal
residence is located as of the Closing Date; provided, however, in the case of
each of clause (a), (b), (c) and (d), no such reduction shall constitute Good
Reason unless you notify in writing the Company, Buyer or their respective
affiliate, as applicable, of the reduction that constitutes Good Reason, the
reduction is not cured within thirty days after the notice is provided, and in
the event of cause (a), (b) or (d) you terminate your employment within thirty
days thereafter.  Clause (c) shall not constitute Good Reason unless you remain
employed with the Company, Buyer or their respective affiliate after the Closing
for 100 calendar days from the date you are no longer the chief operational
decision maker for the Company’s business and you satisfactorily perform within
that 100-day period all transition duties reasonably requested by Buyer
including transitioning your then existing matters to your replacement.

“Qualifying Offer” means an offer of your employment by the Company, Buyer or
any of its affiliates made on or prior to the Closing Date and effective upon
the Closing Date that (a) provides for a base salary and target bonus
opportunity that are in each case equal to or greater than the base salary and
target bonus opportunity provided to you by Parent immediately prior to Closing
Date, (b)  provides for other compensation and benefits that are substantially
comparable to the other compensation and benefits provided by Buyer to its
senior executives, and severance payments and benefits due to you upon a
termination of your employment by Buyer without Cause in amounts not less than
that provided to you upon a termination without Cause under the Employment
Agreement, (c)  subject to your compliance with the last sentence of this
paragraph, does not reduce your duties or



8

 

--------------------------------------------------------------------------------

 

bankIncPMS288 [rate-20151125ex101dc8173g001.jpg]

 

responsibilities such that you are no longer the chief operational decision
maker for the Company’s business or are not reporting to the Chief Executive
Officer of Buyer, and (d) does not by its terms require you to relocate your
principal residence more than fifty (50) miles from the city in which your
principal residence is located as of the Closing Date.    

“Sale” means: (i) the sale of a majority of the outstanding equity securities of
the Company to an independent third party or group of related independent third
parties, (ii) consummation of a merger or consolidation to which the Company is
a party and which has the same effect as the sale of a majority of the
outstanding equity securities of the Company to an independent third party or
group of related independent third parties, or (iii) consummation of any
transfer of all or substantially all of the assets of the Company to an
independent third party or group of related independent third parties; provided,
however, that in case of clauses (i), (ii) or (iii) above, any such transaction
shall be deemed a Sale for all purposes of this Award only if it is consummated
on or prior to March 31, 2016.  Notwithstanding the foregoing, a “Sale” shall
not include any direct or indirect (i) sale of or merger involving Parent’s
equity securities, (ii) sale of all or substantially all of Parent’s assets or
(iii) transaction or series of related transactions similar in effect to the
foregoing.  For the avoidance of doubt, this Award shall apply only one time
with respect to the first Sale and shall not apply to any subsequent transaction
that would otherwise constitute a Sale hereunder.  

 

 

 



9

 

--------------------------------------------------------------------------------